UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2055


JESSICA L. COOPER,

                Plaintiff - Appellee,

          v.

ANTHONY A. LIPPA, JR.; MARSHALL M. ELLETT,

                Defendants – Appellants,

          and

PATRICK H. BLASIOL; FONDA L. BRENNAN; WARNER D. LIPSCOMB,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, District
Judge. (3:11-cv-00712-JRS-DJN; 3:12-cv-00828-JRS)


Submitted:   March 31, 2014                  Decided:   April 4, 2014


Before WILKINSON, GREGORY, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alexander Francuzenko, COOK CRAIG & FRANCUZENKO, PLLC, Fairfax,
Virginia, for Appellants.    David R. Simonsen, Jr., Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jessica L. Cooper filed suit pursuant to 42 U.S.C.

§ 1983    (2006),      inter   alia,      against        Anthony   Lippa,      Jr.,   and

Marshall M. Ellett (the Appellants), and others, alleging that

Appellants    engaged     in     a    pattern      of    harassment     and    malicious

prosecution.        Appellants filed a motion for summary judgment

based on qualified immunity, which the district court denied.

They noted a timely appeal.

            This court may exercise jurisdiction only over final

decisions, 28 U.S.C. § 1291 (2012), and certain interlocutory

and collateral orders.           28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b);    Cohen   v.    Beneficial        Indus.        Loan   Corp.,   337    U.S.   541

(1949).    A final decision is one that “ends the litigation on

the merits and leaves nothing for the court to do but execute

the   judgment.”        Catlin       v.   United    States,      324    U.S.   229,   233

(1945).     While       interlocutory           orders         generally       are    not

appealable, an order denying a defendant’s claim of qualified

immunity is immediately appealable under the collateral order

doctrine “to the extent that it turns on an issue of law.”

Mitchell v. Forsyth, 472 U.S. 511, 530 (1985);                          Iko v. Shreve,

535 F.3d 225, 234 (4th Cir. 2008).                  However, a district court’s

determination that a genuine issue of material fact exists that

precludes summary judgment on qualified immunity grounds is not

immediately appealable.              Johnson v. Jones, 515 U.S. 304, 313-20

                                            2
(1995); Culosi v. Bullock, 596 F.3d 195, 201 (4th Cir. 2010).

Thus,    this    court   has     “no   jurisdiction     over    a   claim      that   a

plaintiff has not presented enough evidence to prove that the

plaintiff’s version of the events actually occurred, but [the

court has] jurisdiction over a claim that there was no violation

of clearly established law accepting the facts as the district

court viewed them.”            Winfield v. Bass, 106 F.3d 525, 530 (4th

Cir. 1997) (en banc).

            Because the qualified immunity determination in this

matter   ultimately      turns    on   presently      unresolved    questions         of

fact, rather than on an evaluation of the legal significance of

facts    found     by    the     district     court,     we    do      not     possess

jurisdiction      over    this    appeal.     Therefore,       we   dismiss.          We

dispense    with       oral    argument     because     the    facts     and    legal

contentions      are    adequately     presented   in    the   materials        before

this court and argument would not aid the decisional process.



                                                                             DISMISSED




                                          3